Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 14, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  160034(106)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                    SC: 160034                         Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 COA: 345268
                                                                    Saginaw CC: 84-005570-FC
  ROBIN RICK MANNING,
             Defendant-Appellant.
  _______________________________________/

          On order of the Chief Justice, the motion of Everett R. Jackson to waive the filing
  fee for the brief amicus curiae filed on October 5, 2020, is GRANTED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 October 14, 2020

                                                                               Clerk